United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3720
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
June Garcia,                             *
                                         *
               Appellant.                *
                                    ___________

                              Submitted: November 11, 2008
                                 Filed: June 30, 2009
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

       In April 2007, June Garcia and seven other individuals were charged by
indictment with conspiracy to distribute and possess with intent to distribute
methamphetamine. See 21 U.S.C. §§ 841(a)(1), 846. Each of the seven individuals
indicted with Garcia pleaded guilty, and several of them testified for the government
at Garcia's trial. A jury found Garcia guilty. Garcia then filed a post-trial motion for
judgment of acquittal and a motion for a new trial, both of which were based on
Garcia's contention that the evidence was insufficient to support the jury's guilty
verdict. The District Court1 denied Garcia's motions and sentenced her to fifty-seven
months in prison. Garcia appeals and we affirm.

       Garcia first argues that because there was insufficient evidence to support her
conviction, the District Court erred in denying her motion for judgment of acquittal.
We review de novo the court's denial of Garcia's motion, and in reviewing whether the
evidence was sufficient to support her conviction, we consider the "evidence in the
light most favorable to the government, resolv[e] evidentiary conflicts in favor of the
government, and accept[] all reasonable inferences drawn from the evidence that
support the jury's verdict." United States v. Winston, 456 F.3d 861, 866 (8th Cir.
2006) (citations to quoted cases omitted) (alterations added). To convict Garcia of the
conspiracy charged in the indictment, the government was required to submit direct
or circumstantial evidence sufficient to prove beyond a reasonable doubt that (1) there
was an agreement to distribute methamphetamine, (2) Garcia knew of the agreement,
and (3) she knowingly joined in the agreement. See id. If the evidence was sufficient
to support Garcia's conspiracy conviction, the District Court did not err in denying
Garcia's motion for judgment of acquittal.

       Garcia concedes that a conspiracy to distribute methamphetamine existed, but
she contends that the government did not present sufficient evidence to prove beyond
a reasonable doubt that she was aware of and joined in that conspiracy. Reviewing
the record in the light most favorable to the jury's verdict and giving that verdict the
benefit of all reasonable inferences, we conclude that the government established
sufficient facts to support Garcia's conspiracy conviction and thus that the District
Court did not err in denying Garcia's motion for judgment of acquittal.




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                          -2-
       Jose Vasquez-Herrera, the indicted ringleader of the conspiracy and its chief
methamphetamine supplier, testified that he made multiple trips to Colorado to
procure methamphetamine for distribution in and around Wakpala, South Dakota.
Vasquez-Herrera's co-conspirators in South Dakota—including Garcia—wired money
to Colorado from a Western Union outlet in Wakpala to pay for the
methamphetamine. Vasquez-Herrera then delivered the methamphetamine to South
Dakota and distributed it in the Wakpala area with the help of various co-conspirators.
Vasquez-Herrera acknowledged that during his time in Wakpala, he resided
periodically in a trailer owned by Garcia and her husband Martin, a fellow conspirator.
Vasquez-Herrera testified that he sold 3.5 grams of methamphetamine to Garcia and
that he gave another 3.5 grams to Garcia because Garcia's husband was "helping us
around." Tr. of Jury Trial at 47.

       While Vasquez-Herrera was in Wakpala, he became romantically involved with
Teira Vermillion, and he eventually moved into Vermillion's house. Vermillion,
another indicted co-conspirator, testified that she was aware of Vasquez-Herrera's
drug-distribution activities and that Vasquez-Herrera stored methamphetamine in their
bedroom. Vermillion further testified that Garcia visited Vermillion's residence on at
least seven occasions, each time asking to see Vasquez-Herrera for the purpose of
buying methamphetamine. On several of these occasions, Garcia arrived at the
residence with cash, accompanied Vasquez-Herrera to the bedroom for a short period,
and then left the residence without the cash. Vermillion also testified that she
purchased one-quarter-gram quantities of methamphetamine from Garcia on four
separate occasions when Vasquez-Herrera's supply of the drug was temporarily
exhausted. In addition, Vermillion testified that Vasquez-Herrera would occasionally
"front" methamphetamine to Garcia.

      Amber Long Chase testified that Garcia revealed to her that "Mexicans" were
staying in Garcia's trailer and were "paying" for the lodging with methamphetamine
instead of cash. Id. at 92, 93. Long Chase also testified that she purchased

                                         -3-
methamphetamine from Garcia on two occasions, paying $100 for a one-half-gram
quantity each time. Garcia gave Long Chase methamphetamine on five or six other
occasions. In addition, Garcia asked Long Chase to act as a "middle man" in some of
Garcia's drug transactions. Id. at 95. According to Long Chase, Garcia revealed that
she had a supply of methamphetamine and asked Long Chase to notify her if a
potential methamphetamine buyer asked Long Chase about obtaining the drug.
Instead of asking Long Chase to send buyers directly to her, however, Garcia directed
Long Chase to come to Garcia's house herself and get the methamphetamine "without
sending anybody over to [Garcia's] house so there wouldn't be that much traffic." Id.
at 94–95.

       Evalee Crow, one of Garcia's daughters and an indicted co-conspirator, testified
that on August 6, 2005, Garcia provided her with $1150 and instructed her to wire the
money to Garcia's husband, who was in Colorado with Vasquez-Herrera and needed
the money to pay for methamphetamine. George Miller, Garcia's brother and another
indicted co-conspirator, testified that he wired money from South Dakota to Colorado
to pay for methamphetamine that the conspirators later distributed in the Wakpala
area. Miller further stated that Garcia informed him that she had also wired money
from South Dakota to Colorado to pay for methamphetamine. Miller also testified
that he saw Garcia provide one-gram or one-half-gram quantities of methamphetamine
to two of her daughters on two or three separate occasions.

       "[A] defendant may be convicted for even a minor role in a conspiracy, so long
as the government proves beyond a reasonable doubt that he or she was a member of
the conspiracy." United States v. Lopez, 443 F.3d 1026, 1030 (8th Cir.), cert. denied,
549 U.S. 898 (2006). Here, although Garcia may have played only a minor role,
numerous co-conspirators testified to Garcia's involvement in the conspiracy to
distribute methamphetamine. Based on the evidence recited above, the jury could
reasonably conclude that Garcia knew of the conspiracy to distribute
methamphetamine and intentionally joined it.

                                         -4-
       Garcia cites our decisions in United States v. Carper, 942 F.2d 1298 (8th Cir.),
cert. denied, 502 U.S. 993 (1991), and United States v. Cox, 942 F.2d 1282 (8th Cir.
1991), cert. denied, 503 U.S. 921 (1992), in support of her argument that the evidence
may have been sufficient to prove that she used and distributed methamphetamine but
it was not sufficient to prove that she conspired with others to distribute
methamphetamine. Carper and Cox are distinguishable. In Carper, we concluded
that there was "evidence that [the defendants] associated, but there [was] not enough
evidence linking [the] association to drugs." 942 F.2d at 1302. We reasoned that
despite ample evidence that the defendants distributed methamphetamine individually,
there was no evidence that they conspired to distribute methamphetamine. Likewise
in Cox, we reversed a conspiracy conviction after concluding that there was "no
evidence of group knowledge or agreement about plans for disposal of the cocaine at
issue." 942 F.2d at 1285. In contrast, the government presented evidence in this case
that Garcia wired funds to Vasquez-Herrera in Colorado to pay for methamphetamine;
that Vasquez-Herrera fronted, sold, and paid rent in methamphetamine to Garcia; that
Garcia distributed methamphetamine to her daughters and others; and that she
solicited Long Chase to act as a middle man in her distribution activities. A
reasonable jury evaluating this evidence could find that Garcia was an actual
participant in the methamphetamine-distribution conspiracy.

       Garcia also argues that the co-conspirator testimony presented at trial was
unreliable because those witnesses had significant personal incentives to cooperate
with the government and testify against her. "It is axiomatic that we do not review
questions involving the credibility of witnesses, but leave credibility questions to the
jury." United States v. Dabney, 367 F.3d 1040, 1043 (8th Cir. 2004). Moreover,
"[w]e have repeatedly upheld jury verdicts based solely on the testimony of co-
conspirators." United States v. Coleman, 525 F.3d 665, 666 (8th Cir.), cert. denied,
129 S. Ct. 430 (2008). The co-conspirators who testified to Garcia's involvement in
the conspiracy did so with the hope—not the promise—of a sentence reduction, but
that did not render their testimony inherently unreliable. See United States v. Baker,

                                          -5-
367 F.3d 790, 798 (8th Cir. 2004). The jury was aware of these potential conflicts and
nevertheless credited the testimony of Garcia's co-conspirators. Because we will not
second-guess credibility determinations made by the jury and because the co-
conspirator testimony, if believed, coupled with the other evidence presented by the
government, established Garcia's guilt beyond a reasonable doubt, we reject Garcia's
arguments regarding the testimony of her co-conspirators.

       Garcia argues in the alternative that the District Court erred by refusing to grant
her motion for a new trial. A court may grant a motion for a new trial "if the interest
of justice so requires." Fed. R. Crim. P. 33. Although a district court has broad
discretion to grant or deny a motion for a new trial based upon the weight of the
evidence, and the court may "weigh the evidence, disbelieve witnesses, and grant a
new trial even where there is substantial evidence to sustain the verdict," United
States v. Starr, 533 F.3d 985, 999 (8th Cir.) (citation to quoted case omitted), cert.
denied, 129 S. Ct. 746 (2008), such discretion must be exercised "sparingly and with
caution," United States v. Lincoln, 630 F.2d 1313, 1319 (8th Cir. 1980). Unless the
court determines that a miscarriage of justice will otherwise occur, the jury's verdict
must be allowed to stand. United States v. Lacey, 219 F.3d 779, 783 (8th Cir. 2000).

       The District Court cited the appropriate standards and based on its independent
evaluation of the evidence, determined that "the evidence [did] not preponderate
against the verdict," "[t]he jury could easily have concluded from the evidence that the
defendant committed the offense," and "[t]he interests of justice do not require a new
trial." Ord. of October 26, 2007, at 4. We cannot say that the court abused its
considerable discretion in denying Garcia's motion for a new trial.

       Although this is a close case, we are satisfied that the evidence was sufficient
to support Garcia's conspiracy conviction, and we affirm the judgment of the District
Court.
                        ______________________________

                                           -6-